Citation Nr: 1454507	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-47 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this claim for additional development in June 2012, October 2013, and June 2014.

FINDING OF FACT

The Veteran's tinnitus manifested during active duty service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.
        
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran alleges that tinnitus is a result of noise exposure during service, specifically that his quarters station was near the 5 inch 38 gun mount, and that rounds were consistently being fired.  He asserts that he has experienced persistent symptoms of tinnitus since service.

His discharge examination in March 1980 does not document a complaint of tinnitus, and his ears were clinically evaluated at that time as normal.  His STRs do not document any complaints or treatment for tinnitus.

The July 2008 VA examiner opined that tinnitus was less likely related to the Veteran's reports of noise exposure in service.  She indicated that the Veteran reported to her that his tinnitus began about 10 years prior-so, in or around 1998-which she characterized as "well after duty."  She said that he was exposed to noise in his civilian occupation and complained of no ear trouble upon separation.

The Veteran responded in April 2009 that the examiner misheard his explanation, and that he had told her that he experienced ringing in the ears while still in service which became worse in the preceding 10 years.  He was adamant that his tinnitus began while in service, which corresponds to statements he submitted to VA in April 2008 and May 2008.  The Veteran is competent to report his own experiences.  There is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

Because the July 2008 examiner did not appear to consider the Veteran's statements that he had experienced symptoms since service, the Board found that opinion inadequate.  The Board is not bound to accept a medical opinion based on an inaccurate factual background.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The August 2014 VA examiner was asked to render an updated opinion, however, maintained that tinnitus was less likely related to service because the Veteran reported to the 2008 examiner that it started about ten years prior.  The examiner surmised that if the Veteran had tinnitus since service, he would have made a claim for service-connection earlier.  This opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has found his statements that it manifested in service and persisted since that time competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.  

ORDER

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


